Citation Nr: 1450617	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran had a hearing before the Board in July 2010.  The Board remanded the matter for further development in March 2011.


FINDING OF FACT

Service-connected PTSD is manifested by total occupational impairment.  


CONCLUSION OF LAW

After resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to an increased rating for PTSD on appeal is being granted in full, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

After considering the evidence of record under the applicable laws and regulations, the Board resolves all reasonable doubt in favor of the Veteran and finds that a 100 percent rating is appropriate.  

The pertinent provisions of the rating schedule state that a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

At the outset, the Board observes that although the Veteran is service-connected for PTSD, he has been diagnosed with other psychiatric disorders, which the Board will consider along with his service-connected disability because the evidence is insufficient to distinguish the symptomatology attributable to each diagnosis.  In this regard, the January 2005 VA PTSD examiner diagnosed PTSD, dysthymic disorder, and alcohol dependence, which the examiner opined were both at least as likely as not secondary to his primary diagnosis of PTSD.  The May 2011 VA PTSD examiner diagnosed substance-induced mood disorder, alcohol dependence, cannabis abuse, cocaine abuse, and anxiety disorder (subthreshold PTSD).  Both the May 2011 VA examiner and the examiner who authored the April 2012 addendum opined that there were no valid methods for separating out global assessment of functioning (GAF) scores for each disability.  Moreover, the May 2011 VA examiner did not provide a rationale for her opinion that any substance-induced mood disorder, alcohol dependence, cannabis abuse, and cocaine abuse are less likely as not related to the Veteran's service-connected PTSD.  Since there is insufficient clinical evidence that clearly shows such a distinction between the Veteran's service-connected PTSD and any other diagnosed psychiatric disorders, the Board will consider all his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran has deficiencies in family relations suggesting an inability to establish and maintain effective relationships beyond his immediate family.  In this regard, at the time of the January 2005 VA PTSD examination, the Veteran reported that he lived alone, had no romantic involvement, and denied having any real friends.  He indicated that he had limited activities outside of going to the bar that he co-owns with his brothers.  The Veteran reported that he went fishing less than he did in the past and no longer attended football games.  The Veteran also relayed an incident when he was arrested at the bar after becoming agitated, indicating impaired impulse control.  However, the Veteran reported that he has maintained a good relationship with his sons and is sometimes on good terms with his brothers, but not always.  Importantly, the Veteran reported regular suicidal ideation.  Thus, the evidence reflects that the Veteran has social impairment with deficiencies in most areas, to include establishing and maintaining effective relationships and judgment, as well as suicidal ideation and impaired impulse control.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

However, the evidence suggests that although the Veteran's PTSD is not manifested by total social impairment, his PTSD does more nearly approximate total occupational impairment.  Turning to the impact of the Veteran's PTSD on his employability, the 2005 VA examiner noted that the Veteran's general work productivity hours have tended to decrease significantly since his last examination in 2002.  The examiner opined that because the Veteran's business was family owned, it was likely a fact that his brothers' support has reduced the overall negative impact of his symptomatology on his ability to maintain a job.  In other words, it was the examiner's opinion that the Veteran's current level of symptoms would likely exert even more debilitating, if not job threatening, effects on his employment in job positions where he was not a co-owner and working with his family members.  

Additional evidence suggesting that the Veteran is unemployable as the result of his PTSD is found in a November 2006 VA PTSD intake consult report wherein the Veteran reported that he attained a bachelor's of science degree in business in 1974, and taught school for a brief period but quit teaching because he could not handle the kids.  Since he quit teaching, he has worked at a bar he co-owns with his brothers.  In summary, the Veteran has not held gainful employment outside of working with his brothers for any significant period of time in decades.

The Veteran noted during his most recent May 2011 VA examination that he retired in December 2010 because he was 62 years old and could start receiving Social Security payments.  The examiner provided a GAF score of 48, which reflects serious symptoms or any serious impairment in social or occupational functioning, to include inability to keep a job.  See 38 C.F.R. § 4.130.

Although the Veteran reported that he was no longer working, the examiner did not address whether the Veteran was capable of obtaining and maintaining gainful employment as a result of his service-connected PTSD.  However, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4) ; cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In summary, there is probative and persuasive evidence reflecting that the Veteran's PTSD results in total occupational impairment, unless he is working with supportive and accommodating family members.  Moreover, the Board observes that it is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (veteran may only qualify for a given disability rating under a diagnostic code by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  Although not all the criteria for a 100 percent rating have been met, the Board will resolve reasonable doubt in the Veteran's favor and grant a 100 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to a 100 percent rating for PTSD is granted.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


